DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kokado et al., (US 20150021518, provided on IDS 03/10/2020), and further in view of Sugimori et al., (US 20190044179). 
Regarding claims 1 and 5, Kokado discloses a positive electrode material for a nonaqueous electrolyte secondary battery comprises a mixture of a lithium metal composite oxide and lithium tungstate [0039], and a negative electrode [0076]. Kokado further discloses the lithium metal composite oxide is represented by a general formula LizNi1-x-yCoxMyO2 (wherein 0.10≤x≤0.35, 0≤y≤0.35, 0.97 ≤z≤1.20, and M is an addition element and at least one selected from Mn, V, Mg, Mo, Nb, Ti, and Al [0039], further shown in example 4, the lithium metal composite oxide has a composition represented by Li1.15Ni0.34Co0.33Mn0.33O2 [0125].(CLAIM 5)  Kokado further discloses the lithium tungstate is at least selected from Li2WO4 [0049], further shown in example 1, the lithium tungstate (Li2WO4) is mixed with the lithium metal composite oxide [0117].
The lithium metal composite oxide is used as a base material for a positive electrode active material. The mixing of the lithium metal composite oxide powder and lithium tungstate allows output characteristics to be improved while allows the charge and discharge capacity to be maintained [0040]. Kokado further discloses the lithium tungstate has an average particle diameter of 0.1 to 10 µm [0045]. Lithium tungstate having an average pore diameter of 0.1 to 10µm is within the claimed range of 0.01µm or more and 15µm or less.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.
Kokado further discloses the amount of tungsten contained in the positive electrode material is preferably 0.1 to 3.0 atom% with respect to a total number of atoms of nickel, cobalt, and M, which are contained in the lithium metal composite oxide to be mixed. Too much amount of lithium tungstate sometime inhibits lithium conduction between the lithium metal composite 2WO4 to the positive  electrode active material is 0.2% by mass or more and 0.9% by mass or less, however, in an effort to optimize the lithium tungstate in the positive electrode active material layer it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of  mass ratio of Li2WO4 is 0.2% by mass or more and 0.9% by mass or less, in order to increase the charge and discharge capacity
Of the battery as taught by Kokado at [0048]. 
Kokado does not disclose the positive electrode active material layer includes Li3PO4. Sugimori discloses a nonaqueous electrolyte secondary battery that includes an electrode body comprising a positive and negative electrode (Sugimori: [0014]-[0015]). Sugimori further discloses the positive electrode includes a positive electrode mixture layer. The positive electrode mixture layer contains a lithium transition metal oxide containing at least nickel (Ni), cobalt (Co), manganese (Mn), and tungsten (W) and contains a tungsten oxide (Sugimori:[0019]).  Sugimori further discloses preferably the positive electrode mixture layer further contains a phosphate compound. The phosphate compound forms a higher quality protective coating on the surfaces of the positive electrode so as to contribute to suppression of gas generation, regarding the phosphate compound, for example, lithium phosphate may be used [0031]. The phosphate compound is preferably a lithium phosphate from the viewpoint of stability when overcharging occurs and the like, Li3PO4 is preferable (Sugimori: [0032]).
It would have been obvious to one having ordinary skill in the art to add the lithium phosphate (Li3PO4) of Sugimori to the positive electrode active material layer of Kokado in order to further aid in the suppression of gas generated inside the battery and to further aid in the stability of the positive electrode active material layer during overcharging as taught by Sugimori 3PO4.  
Modified Kokado further discloses the lithium phosphate is in the form of particles having a median diameter (D50) of 50 nm to 10 µm (Sugimori: [0032]).  A lithium phosphate with a median diameter of 50 nm to 10 µm is overlapping with the claimed range average particle diameter of 1 µm or more and 10 µm or less.  It would have been obvious to one having ordinary skill in the art to arrive at the claimed overlapping range of 1 µm to 10 µm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.
Modified Kokado further discloses the content of the lithium phosphate in the positive electrode mixture layer is most preferably 1% to 3 % by mass relative to the mass of the lithium transition metal oxide serving as the positive electrode active material (Sugimori: [0033]).  When the content of the phosphate compound is within the range, a high quality protective coating is readily formed on the surfaces of the positive electrode without decreasing the positive electrode capacity, and gas generation can be efficiently suppressed when the battery is subjected to a charge - discharge cycle at high temperature (Sugimori:[0033]). 
A lithium phosphate in the amount of 1 to 3 % by mass is within the claimed range of 1% by mass or more and 5% by mass or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. (CLAIMS 1 AND 5)
Regarding claim 2, modified Kokado discloses all of the limitations as set forth above in claim 1. Modified Kokado further discloses in example 4, the lithium metal composite oxide has 1.15Ni0.34Co0.33Mn0.33O2 [0125]. The content of the nickel with respect to a total content of nickel, manganese and cobalt in the lithium metal composite oxide is 34 mol%.  (CLAIM 2)
Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that as a result of this novel and nonobvious battery configuration, the specific effect of an excellent high-temperature storage characteristics is obtained. Applicant further asserts that neither Kokado nor Sugimori provides any disclosure, let alone any helpful guidance, regarding how to predictably configure a battery to achieve the property of maintaining the battery capacity after storage at high temperature. 
Applicants’ assertion is not persuasive. Kokado nor Sugimori need not show how to predictably configure a battery to achieve the property of maintaining the battery capacity after storage at high temperature, as these limitations are not claimed. The applicant claims a positive electrode that includes positive electrode active material layer that includes Li3PO4, Li2WO4, and a positive electrode active material a lithium transition metal complex oxide. Kokoda discloses a nonaqueous electrolyte secondary battery having a positive electrode material comprising a mixture of lithium metal composite oxide and lithium tungstate. Sugimori teaches a nonaqueous electrolyte secondary battery having a positive electrode including a positive electrode mixture layer containing a lithium transition metal oxide. Sugimori further discloses that the positive electrode mixture layer further contains a phosphate compound preferably Li3PO4, the phosphate compound contributes to the suppression of gas generation. It would have been obvious to one 3PO4 to the positive electrode active material layer of Kokado in order to aid in the suppression of gas generated inside the battery. 
Applicant further asserts the experimental results in Table 1 of the present application are illustrative of the superior results obtained by the claimed battery configuration. The unexpectedly superior results further support patentability and demonstrate that the claimed invention is not the simple modification of known nonaqueous electrolyte secondary battery composition to obtain predictable results. 
Applicant’s assertion is not persuasive.  The experimental results in table 1 are not enough to show unexpected superior results. Shown in table 1, the batteries no.  B1-B5 content of Li3PO4 and Li2WO4 are all outside of the claimed ranges, and each battery has different varying variables that are outside of the claimed range or not present in the battery. Example, B5 has no Li2WO4 present while the content of Li3PO4 is within the claimed range. In B6 there is no Li3PO4 present and the content of Li2WO4 is outside of the claimed range. In B7 there is no Li3PO4 present while the content of Li2WO4 is within the claimed range. The results of Table 1 only show amounts that are at the lower end of the claimed range, and therefore this is not enough to show unexpected results of the claimed battery configuration. 
Further Kokado teaches to optimize the amount tungsten contained in the positive electrode material, and therefore it would be obvious to one having ordinary skill in the art to arrive at the claimed range of 0.2 to 0.9% by mass in order to increase the charge and discharge of the battery. Sugimori teaches the content of lithium phosphate Li3PO4 in the positive electrode mixture layer is preferably 1 to 3% by mass, which is within the claimed range of 1 to 5% by mass. 
The rejections over Kokado in view of Sugimori are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NIARA TRANT/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722